No. 95-2637



UNITED STATES OF AMERICA,          *
                                   *
              Appellee,            *
                                   *
    v.                             *   Appeal from the United States
                                   *   District Court for the
                                   *   Western District of Missouri
TIMOTHY ANDRE CARTER,              *
                                   *
              Appellant.           *         [UNPUBLISHED]




                    Submitted:     December 12, 1995

                          Filed:   January 9, 1996



Before MAGILL, GOODWIN1, and MURPHY, Circuit Judges

PER CURIAM:

     Timothy H. Carter was convicted by a jury of violating 21
U.S.C. § 841 (a)(1) and (b)(1)(a). He appeals, contending that the
trial court erred in allowing the jury to hear evidence, pursuant
to Fed. R. Evid. 404 (b), of other drug transactions between Carter
and the government witness. We have carefully examined the trial




          1
               The HONORABLE ALFRED T. GOODWIN, United
     States Senior Circuit Judge for the Ninth Circuit,
     sitting by designation.



                                   -1-
record and are satisfied that the district court2 committed no
error in ruling upon the admissibility of the challenged evidence.
Accordingly, the judgment is affirmed. See Eighth Circuit Rule
47B.




     A true copy.


          Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     2
          Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri.



                               -2-